Citation Nr: 1744440	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  16-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee status post total right knee replacement prior to September 10, 2001, and in excess of 30 percent for the period of November 1, 2002 through November 18, 2015.  

2.  Entitlement to an initial evaluation in excess of 30 percent for DJD and impingement syndrome of the right shoulder.  

3.  Entitlement to an initial evaluation in excess of 10 percent for DJD of the left ankle.  

4.  Entitlement to an initial evaluation in excess of 10 percent for DJD of the left knee prior to November 19, 2015.

5.  Entitlement to an initial evaluation in excess of 10 percent for ligamentous laxity of the left knee prior to November 19, 2015.

6.  Entitlement to an evaluation in excess of 40 percent for DJD with ligamentous laxity of the left knee, to include an effective date prior to November 19, 2015, for assignment of that evaluation.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 25, 2014.

8.  Entitlement to Dependents' Educational Assistance (DEA) benefits prior to February 25, 2014.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1955 to January 1957, and April 1957 to February 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012, July 2013, and December 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case is procedurally long and complex.  However, in short, after several Board decisions and appeals to the United States Court of Appeals for Veterans Claims (Court), the AOJ awarded service connection for right knee, right shoulder and left ankle disabilities, as well as the left knee disability, in the January 2012 and July 2013 rating decisions, respectively.  The Veteran has timely appealed the assigned initial evaluations of those four disabilities.  

In the December 2015 rating decision, the AOJ awarded 60 percent and 40 percent evaluations for the right and left knee disabilities, respectively, effective November 19, 2015, as well as entitlement to TDIU and DEA benefits, effective February 25, 2014.  The Veteran timely appealed the assigned effective dates of those increased evaluations for his knees, as well as the assigned effective dates for his TDIU/DEA benefits.  

It appears that the AOJ awarded the Veteran the February 25, 2014 date for TDIU and DEA benefits, as that is the first date on which the Veteran submitted a VA Form 21-8940.  However, it does not appear that the AOJ considered an award of TDIU and DEA prior to that date, despite increased evaluation claims for the Veteran's right knee and right shoulder disabilities being on appeal from an initial award of service connection that stems from a May 9, 2001 claim.  Consequently, the Board finds that the TDIU and DEA claims are under the Board's jurisdiction as part and parcel of those claims for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the earlier effective date issues are essentially increased evaluation claims (in the case of the bilateral knee claims) or claims of entitlement prior to the assigned date; the Board has therefore characterized the issues above in order to reflect that appellate posture of those issues at this time.  

The left knee, TDIU and DEA issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period of May 9, 2001 through November 9, 2001, the Veteran's right knee is shown to have a limitation of extension to 10 degrees; however, during that period, his right knee is not shown to have a limitation of flexion to 45 degrees or less; episodes of subluxation or dislocation, or any laxity or instability; any ankylosis of the right knee; symptomatic removal of the semilunar cartilage; dislocated semilunar cartilage with frequent episodes of locking, pain and effusion; any impairment of the right tibia and fibula as a result of his right knee disability; or, a genu recurvatum deformity of the right lower extremity.

2.  Beginning April 13, 2004, the Veteran's right knee disability more closely approximates chronic residuals consisting of severe painful motion and weakness of the right lower extremity due to his DJD of the right knee status post total right knee replacement.  

3.  For the period prior to April 13, 2004, the evidence does not demonstrate that the Veteran's right knee disability had a limitation of extension to 30 degrees or greater; any ankylosis of the right knee; required a brace due to loose motion of the knee or other impairment of the right tibia and fibula due to his right knee disability; or, was more closely approximate to chronic residuals of severe painful motion or weakness of the right lower extremity.  

4.  Throughout the appeal period, the Veteran's right shoulder is not shown to have any intermediate or unfavorable ankylosis of his right scapulohumeral articulation, or fibrous union, nonunion (false flail joint) or loss of head (flail shoulder) of the right humerus.

6.  The Veteran's left ankle disability more closely approximate marked rather than moderate limitation of motion throughout the appeal period; the Veteran's left ankle is not shown to be ankylosed at any time during the appeal period.  



CONCLUSIONS OF LAW

1.  For the period of May 9, 2001 through November 9, 2001, the criteria for establishing an evaluation in excess of 10 percent for DJD of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 (2016).

2.  The criteria for establishing a 60 percent evaluation for DJD of the right knee status post total right knee replacement, beginning April 13, 2004 but no earlier, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2016).  

3.  The criteria for establishing an evaluation in excess of 30 percent for the Veteran's right shoulder disability have not been met for any time period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2016).

4.  The criteria for establishing a 20 percent evaluation, but no higher, throughout the appeal period for the Veteran's left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5270-5274 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Finally, Diagnostic Codes 5003 and 5010 rate arthritic conditions.  A 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or minor joint groups; a 20 percent evaluation is warranted when there is involvement of 2 or more major joints or minor joint groups with occasional incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  Additionally, a 10 percent evaluation is warranted for noncompensable limitation of motion for effected joints, provided that there is objective x-ray evidence of arthritis and objective evidence of swelling, muscle spasm, or other satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Although the Board acknowledges that the Veteran has DJD of his right knee, right shoulder and left ankle in this case, the Veteran has already been assigned evaluations in excess of the highest evaluation assignable under Diagnostic Codes 5003 and 5010 throughout the appeal period for those disabilities, as each of those joints is a single major joint.  Thus, a higher evaluation is not applicable for the Veteran's right knee, right shoulder and left ankle disabilities respecting Diagnostic Codes 5003 and 5010, and the Board will no longer discuss Diagnostic Codes 5003 and 5010 in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  


Increased Evaluation of the Right Knee Disability

The Veteran has been awarded service connection for a right knee disability, effective May 9, 2001.  For the period of May 9, 2001 through September 9, 2001, the Veteran was assigned a 10 percent evaluation for his right knee disability.  On September 10, 2001, the Veteran underwent a total right knee replacement procedure; he was assigned a 100 percent evaluation under Diagnostic Code 5055 for his right knee disability for the period of September 10, 2001 through October 31, 2002.  For the period of November 1, 2002 through November 18, 2015, the Veteran was assigned a 30 percent evaluation for his right knee disability under Diagnostic Code 5055.  

Finally, as noted above, in the December 2015 rating decision, the AOJ assigned the Veteran a 60 percent evaluation for his right knee disability, effective November 19, 2015-the date of the examination on that date.  The Board reflects that 60 percent is the highest possible evaluation under Diagnostic Code 5055 and any of the applicable knee Diagnostic Codes 5256-63.  Accordingly, the Board will not discuss the period beginning November 19, 2015, as the highest possible evaluation has been assigned.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256-63.  

Period of May 9, 2001 through November 9, 2001

Throughout this period, as noted above, the Veteran has been assigned a 10 percent evaluation for his right knee disability.  It appears that the Veteran's 10 percent evaluation for the period of May 9, 2001 through November 9, 2001, has been assigned under Diagnostic Code 5261, for limitation of extension.  

The Board notes that the normal range of motion of the knee is to 0 degrees (full extension) to 140 degrees (full flexion).  38 C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  When flexion is limited to 30 degrees, a 20 percent evaluation may be assigned.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating may be assigned.  When extension is limited to 30 degrees, a 40 percent evaluation is assignable.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5256 provides a 30 percent evaluation for favorable ankylosis of the knee joint in full extension, or unfavorable ankylosis in slight flexion between 0 and 10 degrees.  A 40 evaluation is warranted for unfavorable ankylosis in flexion between 10 and 20 degrees, and a 50 percent evaluation is warranted for unfavorable ankylosis between 20 and 45 degrees.  Finally, a 60 percent evaluation is warranted for extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2016).  

In an August 1999 VA examination, the Veteran reported having right knee pain and difficulty walking more than 12 feet; he was using a Canadian crutch on the left side for 6 to 8 months at that time with some improvement.  He also reported popping and giving way, but he did not have any locking.  On examination, the Veteran had 20 degrees of a genu varus/varum deformity; he also had marked osteophytes noted and palpable at the medial joint line as well as the patellofemoral joint.  He had a limitation of extension to 10 degrees, with 95 degrees of flexion.  There was marked crepitus of the patellofemoral joint and medial joint line with motion.  There was no anterior-posterior, varus-valgus instability present at that time.  He was diagnosed with severe arthritis of the right knee at that time.  

In a February 2001 VA treatment record, the Veteran was seen for continued complaints of knee pain.  He was noted to have DJD of his bilateral knees at that time, with his right knee worse than his left knee.  He was referred for an orthopedic consultation.  

In an April 2001 orthopedic consultation, the Veteran reported gradually increasing pain, which limited his routine activities.  He stated that he could only walk one block due to the severe pain in his bilateral knees; he was noted to ambulate with a single crutch at that time.  The examiner noted that the Veteran's knee pain was aggravated with activity such as climbing, kneeling or squatting.  On examination, there was a varus deformity of the right knee noted at approximately 10 degrees during weightbearing.  He was limited in extension to 10 degrees with flexion "well beyond 90 degrees."  There was pain on manipulation of his knee, although there was no swelling or effusion at that time.  An April 2001 VA right knee x-ray demonstrated medial compartment narrowing with periarticular osteophytes; no effusion was noted.  There were also posterior osteophytes off the patella incidentally noted with patellofemoral compartment narrowing.  The Veteran was noted to have moderately severe two compartment degenerative changes of the right knee.  The examiner discussed a total right knee joint arthroplasty with the Veteran at that time.  

The Veteran filed his claim to reopen service connection on May 9, 2001.  He reported at that time that he continued to suffer from pain, arthritis and limited motion of his right side, including right knee.  

The Veteran underwent a VA examination of his right knee in May 2001.  At that time, he reported pain and difficulty walking even 5 or 6 feet; he was noted to need a cane for assistance in ambulation.  He reported having done some physical therapy without improvement.  On examination, there was a genu varum deformity of the right knee at about 15-20 degrees present.  He ambulated on the lateral aspect of his foot.  The examiner, however, only tested the range of motion of the Veteran's right ankle disability during that examination.  

The Veteran was seen for a follow-up right knee treatment by VA in May 2001, at which time he was shown to have range of motion of 10 to 100 degrees, with a significant varus deformity of this right knee.  He was noted to have osteoarthritis of the right knee at that time.  The Veteran had begun taking a new antiinflammatory at that time, and was considering an injection while contemplating a total right knee replacement.  

The Veteran sought a second opinion with a private orthopaedic surgeon, Dr. J.S.M., in May 2001.  He reported pain and discomfort of the right knee, with a longstanding history of progressive DJD of his knees, right worse than left.  He was noted to walk with a cane at that time.  On examination, Dr. J.S.M. noted that there was a varus deformity of the Veteran's right knee; he had full range of motion without effusion or instability at that time.  There was mild crepitus.  Dr. J.S.M. diagnosed the Veteran, after review of the VA x-rays, with advanced DJD of his right knee, certainly of the medial compartment and possibly of the anterior and lateral compartments as well.  

Following a nuclear bone scan in June 2001, Dr. J.S.M. also recommended the Veteran have a total right knee replacement in a June 2001 treatment record.  The Veteran had a follow-up appointment with Dr. J.S.M. in July in order to schedule his right knee surgery.  Ultimately, the Veteran underwent a total right knee arthroplasty on September 10, 2001.  

Based on the foregoing evidence, for the period prior to November 10, 2001, the Board finds that an evaluation in excess of 10 percent for the Veteran's right knee disability is not warranted.  Specifically, during the appeal period, the Veteran's right knee is shown to have a limitation of extension to 10 degrees which commensurates to a 10 percent evaluation; this evaluation has been appropriately assigned in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes, however, that the Veteran does not warrant separate evaluations under Diagnostic Code 5260 or 5257, as his right knee is not shown to have a limitation of flexion to 45 degrees or less or to have episodes of subluxation or dislocation, or any laxity or instability during that period.  Moreover, the Board also finds that there is no evidence of any locking or effusion during the period prior to November 10, 2001, and therefore an evaluation under Diagnostic Code 5258 is not appropriate in this case.  

Furthermore, a 10 percent evaluation for symptomatic removal of the semilunar cartilage is warranted under Diagnostic Code 5259.  However, in this case, as the Veteran does not have removal of the semilunar cartilage of his right knee prior to November 10, 2001, a separate evaluation under Diagnostic Code 5259 is not appropriate.  See 38 C.F.R. §4.71a, Diagnostic Code 5259 (2016).

Likewise, although the Board acknowledges that the Veteran has a genu varus/varum deformity during the period prior to November 10, 2001, the Board notes that there is no evidence that the Veteran's right knee has genu recurvatum during that period.  The Board notes that genu recurvatum is a hyperextension of the knee, where genu varus/varum is a deformity in which his knee is bowed inward, also known as bowlegged.  See Dorland's Illustrated Medical Dictionary, 31st Ed. 782 (2007).  Therefore, Diagnostic Code 5263 is not applicable in this case, and a separate evaluation under that Diagnostic Code is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5263.

Diagnostic Codes 5262 is also not applicable as there is no evidence that the Veteran has mal- or nonunion of his tibia and fibula associated or due to his service-connected right knee disability for the period prior to November 10, 2001.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Finally, the Veteran's right knee was not shown to be ankylosed during the period prior to November 10, 2001, and therefore a higher evaluation under Diagnostic Code 5256 is not warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  

In short, the Veteran is shown to have a limitation of extension of the right knee to 10 degrees during the appeal period prior to November 10, 2001; the Veteran's right knee disability has been assigned the appropriate evaluation for that period.  Therefore, the claim for increased evaluation for the Veteran's right knee disability for the period prior to November 10, 2001, must be denied at this time.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5256-5263.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Period of November 1, 2002 through November 18, 2015

For the period of November 1, 2002 through November 18, 2015, the Veteran's right knee has been assigned a 30 percent evaluation under Diagnostic Code 5055, the minimum evaluation assignable for a total knee replacement.  A 60 percent evaluation is warranted for chronic residuals consisting of severe painful motion or weakness of the right lower extremity.  See 38 C.F.R. § 4.7a, Diagnostic Code 5055 (2016).  

Diagnostic Code 5055 additionally refers the rater to consider intermediate degrees of residual weakness, pain or limitation of motion by analogy to Diagnostic Codes 5256, 5261, or 5262.  

Under Diagnostic Code 5262, a 40 percent evaluation is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Turning to the evidence of record, the Veteran saw Dr. J.S.M. for a follow-up for his right knee surgery in October 2002.  Dr. J.S.M. noted at that time that the Veteran had a total right knee replacement and was "doing fairly well with it."  X-rays of his right knee at that time showed a total right knee prosthetic in excellent position.  Dr. J.S.M. noted similar findings regarding the Veteran's right knee in April 2003, September 2003, January 2004, and April 2004.  

In a statement received by VA on April 13, 2014, the Veteran reported that he had problems with his knees that consisted of pain, limited movement and severe arthritis.  The AOJ scheduled the Veteran for a VA examination of his right knee in September 2004.  The examiner noted the Veteran's right knee surgery in September 2001, and noted that the Veteran used a rolling walker or a wheelchair for ambulation.  The Veteran reported pain, stiffness and swelling of his right knee, as well as instability following his surgery.  He reported that he could walk 100 feet before he had to sit down and rest; he used the wheelchair if he had to leave his neighborhood, and he used the walker around the house.  On examination, the Veteran had 5 to 125 degrees of motion of the right knee, with pain at the terminal 5 degrees of both ends of the spectrum.  The examiner also found that the Veteran had approximately 10 degrees of further functional limitation due to pain.  It appears that the Veteran had 3 out of 5 muscle strength on examination, although the examination report is cut off and is not complete.  

The Veteran submitted several lay statements from his friends and family in August 2005, which generally document that the Veteran has a right knee disability which has not gotten better and that he has to use a cane, walker, or wheelchair to get around.  The lay statements additionally document that the Veteran has a lot of pain, difficulty walking, and a bad limp due to his right knee.  The Veteran also submitted several lay statements in June 2008 and December 2010 from his family and friends, which are similar in substance to the August 2005 statements.  

The Veteran underwent a VA examination of his right knee disability in June 2008.  At that time, the Veteran reported constant, severe 7 out of 10 pain, with intermittent locking, instability and swelling.  The examiner noted that he had a total right knee replacement in 2001.  The examiner further noted that the Veteran was no longer employed and that his activities of daily living such as sleeping, dressing, bathing, chores and physical marital relations were affected by his right knee disability.  The Veteran also reported that he has flare-ups, during which he had severe 9 out of 10 pain; flare-ups occurred daily and lasted all day.  He did not use any assistive devices for ambulation at that time.  On examination, his range of motion was to 0 degrees of extension midline with pain, and flexion to 92 degrees with pain.  The examiner found that the Veteran was not additionally limited following repetitive use.  His right knee was stable, and there was no palpable tenderness on Lachman's, drawers, varus or valgus stress testing; there also was no crepitus and McMurray's testing was normal.  The Veteran was diagnosed with DJD of the right knee with surgical placement of a total knee replacement.  

The Veteran underwent another VA examination of his right knee in January 2009.  The examiner noted that the Veteran had a history of right knee replacement with an antalgic gait and use of a cane.  He reported severe pain with swelling, without locking or instability, of his bilateral knees at that time.  The examiner noted that his bilateral knee disabilities affected his activities of daily living such as doing chores, dressing, bathing and toileting.  He also reported having a flare of pain daily, which was high-level, severe, and lasted all day.  He used knee braces, ACE wraps, wheeled walkers and a cane.  On examination, the Veteran's right knee had range of motion from 0 to 90 degrees with pain both active and passively.  The examiner noted that the Veteran was not additionally functionally impaired following repetitive use.  His right knee was stable with Lachman's, drawer, and varus/valgus stress testing.  There was palpable tenderness throughout, and grade 1 crepitus.  McMurray's testing was normal.  X-rays from that examination showed a metallic prosthesis at the medial femoral condyles, with marked hypertropic change at the patellofemoral joint; atherosclerosis was noted.  He was diagnosed with DJD of the right knee with total knee replacement.  

On December 22, 2014, the Veteran underwent another VA examination of his right knee.  During that examination, he reported daily pain, which inhibited his walking and standing; he had difficulty with functional transfers (sit-to-stand) and increased pain with activity level.  The Veteran also reported that he had flare-ups a few times a week, which were moderate and lasted for a day.  On examination, he had range of motion from 0 to 70 in flexion and from 110 to 70 in extension; there was pain during motion and on weightbearing, and he was unable to sit due to his pain.  The Veteran's right knee was diffusely tender to palpitation at the patella and joint lines.  The Veteran was not able to perform repetitive motion testing at that time due to exacerbation of his pain, although the examiner noted that the examination was consistent with the Veteran's lay statements regarding functional loss after repetitive motion and during flare-up.  The examiner noted that the Veteran has less movement than normal, and interference with sitting and standing.  The Veteran had 4 out of 5 muscle strength on examination, without evidence of muscle atrophy.  There was no evidence of joint instability or ankylosis on examination.  The examiner indicated that the Veteran had intermediate degrees of residual weakness pain or limitation of motion due to his right knee disability status post total right knee replacement.  The Veteran occasionally had to use a brace and constantly used a rollator.  

The Veteran also underwent a VA examination of his right knee in November 2015, in which he reported having severe symptoms of pain which worsened with any use at all, even walking short distances; he stated that he stayed in a chair most of the day due to his knee pain.  He reported having flare-ups, during which he had increased pain and stiffness.  He also reported that he could not walk more than a few feet without severe pain, and he could not walk distances, stand for long periods, or lift anything heavy.  On examination, the Veteran had range of motion from 15 to 120 degree of flexion, and from 120 to 15 degrees of extension.  The examiner noted that the Veteran had pain on motion in both flexion and extension, as well as during weightbearing, which caused functional limitation.  The Veteran's right knee was diffusely tender on palpitation and there was evidence of crepitus.  The Veteran was able to perform repetitive motion, although the examiner noted that there was no additional limitations following repetitive motion testing and that the above findings were consistent with the Veteran's lay statements regarding functional loss after repetitive motion and during flare-up.  The Veteran was noted to have pain, weakness, and lack of endurance; the examiner specifically noted that the Veteran had less movement, disturbance of locomotion and interference with standing as a result of his right knee disability.  

The Veteran had 4 out of 5 muscle strength, although he did not have any muscle atrophy.  The examiner noted that the Veteran had ankylosis of the right knee in flexion between 10 and 20 degrees, with an angle of ankylosis at 15 degrees.  The Veteran did not have any joint instability on examination.  The examiner further found that the Veteran had chronic residuals of his right total knee replacement, consisting of severe painful motion or weakness.  The Veteran required regular use of a walker.  The examiner summed up the Veteran's functional impact of his knees as being "unable to perform any meaning tasks" due to his right knee, and that although he was no currently wheelchair bound, he does already having ankylosis and an abnormal gait.  

Finally, the Board has reviewed the Veteran's VA treatment records from throughout the appeal period.  Generally, the Veteran is shown to be followed for pain and pain medication management for a multitude of ailments, including his right knee disability following his total right knee replacement.  The Board notes that the Veteran's right knee symptomatology documented throughout those records, where such is discussed, is substantially similar to that noted in the VA examinations above.  

By resolving reasonable doubt in his favor, the Board finds that a 60 percent evaluation for chronic residuals consisting of severe painful motion and weakness affecting the right lower extremity due to the Veteran's right knee disability is warranted beginning April 13, 2004.  Specifically, that is the first date on which it appears that the Veteran began complaining of any significant residuals following his total right knee replacement.  

As a result of those statements, VA obtained an examination of the Veteran's right knee disability in September 2004, which indicated painful motion, limitation of extension to approximately 20 degrees, 3 out of 5 muscle strength of the right lower extremity, and significant usage of several different assistive devices such as a walker or wheelchair for ambulation.  The Veteran was also complaining at that time of trouble standing for long periods or walking long distances, due to his pain and lack of endurance.  

Overall, by resolving reasonable doubt in the Veteran's favor, the Board finds that this disability picture is consistent with chronic residuals contemplated by Diagnostic Code 5055.  Moreover, the noted symptomatology and the Veteran's reported complaints are fairly consistent throughout the period following April 13, 2004, although the Board does note a significant increase in his limitation of extension in the December 2014 examination and also the finding of ankylosis in the November 2015 examination.  

Although the Board acknowledges these examinations, the Board is persuaded by the wealth of other evidence of record, including the findings in the September 2004 and June 2008 VA examinations and the significant number of lay statements submitted by the Veteran's friends and family on his behalf, that the Veteran actually had chronic residuals rendering him severely disabled prior to the December 2014 and November 2015 examinations.  

For the period prior to April 13, 2004, however, the Board cannot find that a higher evaluation under Diagnostic Code 5261 is warranted as the Veteran's right knee does not demonstrate a limitation of extension to 30 degrees or greater; nor is there evidence that his right knee was ankylosed or required a brace due to loose motion of the knee or other impairment of the right tibia and fibula due to his service-connected right knee disability during that period.  Rather, the Veteran's private treatment records from Dr. J.S.M. demonstrate that the Veteran was doing "fairly well" with his total right knee replacement prior to April 13, 2004; the VA treatment records for that period of time are consistent with the findings by Dr. J.S.M. for the period prior to April 13, 2004.  

Thus, the Board is not able to find at this time that there were chronic residuals of severe painful motion or weakness of the Veteran's right lower extremity as a result of his right knee disability prior to April 13, 2004.  Accordingly, by resolving reasonable doubt in favor of the Veteran, the Board finds that a 60 percent evaluation under Diagnostic Code 5055 is warranted beginning April 13, 2004, but not prior to that date.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262.  In so reaching the above conclusions, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


Increased Evaluation of the Right Shoulder Disability

The Veteran has been awarded service connection for a right shoulder disability, effective May 9, 2001.  Throughout the appeal period, the Veteran's right shoulder disability has been assigned a 30 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5201.  

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2016).  

In this case, the November 2015 VA examiner found that the Veteran's left hand was his dominant hand.  Accordingly, the Board finds that the Veteran's right upper extremity, including his right shoulder, is his minor extremity for purposes of evaluation, based on the November 2015 examiner's finding during examination.  

Under Diagnostic Code 5201, for limitation of motion of the arm, a 20 percent evaluation is warranted for limitation of motion of the major or minor arm at the shoulder if it is limited to shoulder level, or a minor arm with limitation of motion to midway between the side and shoulder level.  A 30 percent evaluation is warranted for a major arm with limitation of motion to midway between the side and shoulder level, and for a minor arm with limitation of motion to 25 degrees from the side.  Finally, a 40 percent evaluation is warranted for a major arm with limitation of motion to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).

Accordingly, the Veteran has been assigned the highest evaluation available under Diagnostic Code 5201 for his right shoulder disability.  Likewise, Diagnostic Code 5203 does not provide for an evaluation in excess of 20 percent; therefore, as the Veteran's right shoulder disability has already been assigned an evaluation in excess of the highest possible evaluation available under that Diagnostic Code, the Board will no longer discuss Diagnostic Code 5203 in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).  

A higher evaluation in this case is therefore only available under Diagnostic Codes 5200 and 5202.  Diagnostic Code 5200, which provides that ankylosis of the scapulohumeral articulation (the scapula and humerus move as one piece) of the major upper extremity is rated 30 percent when it is favorable, with abduction to 60 degrees and able to reach mouth and head.  A 40 percent is assigned with intermediate ankylosis (between favorable and unfavorable); and it is rated 50 percent when unfavorable, with abduction limited to 25 degrees from side.  Minor arm evaluations for each of those criteria are 10 percent less than the major arm evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 and Note (2016).  

Diagnostic Code 5202 provides a 20 percent evaluation for malunion of the major humerus with a moderate deformity and, and a 30 percent evaluation with a marked deformity; malunion of the minor humerus with either a moderate or a marked deformity warrants 20 percent.  A 20 percent evaluation is also warranted for recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, and a 30 percent rating is warranted for frequent episodes and guarding of all arm movements; a minor arm with either of those symptoms is evaluated as 20 percent disabling.  Impairment of the major humerus is rated at 50 percent if there is a fibrous union, 60 percent if there is nonunion or false flail joint, and 80 percent if there is loss the head of humerus, with flail shoulder; again, the minor arm with those symptoms is evaluated as 10 percent less than the major arm evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016).

Thus, the Board notes that in order to assign a higher evaluation in this case, the Veteran's right shoulder disability must demonstrate intermediate or unfavorable ankylosis of the right scapulohumeral articulation, or fibrous union, nonunion (false flail joint) or loss of head (flail shoulder) of the right humerus.  

Turning to the evidence of record, in particular, the Board reflects that the September 2004, June 2008 and November 2015 VA examinations clearly demonstrate that the Veteran had range of motion of the right shoulder, although such motion was severely limited; such severely limited range of motion of the Veteran's non-dominant shoulder has been contemplated and assigned the highest possible evaluation under the Rating Schedule.  

Moreover, those examinations do not demonstrate or disclose any intermediate or unfavorable ankylosis of the right scapulohumeral articulation; nor do those examinations demonstrate fibrous union, nonunion (false flail joint), or loss of head (flail shoulder) of the right humerus.  The Board further notes that the extensive VA treatment records in the claims file during appeal period also do not disclose any intermediate or unfavorable ankylosis of the right scapulohumeral articulation, or fibrous union, nonunion (false flail joint) or loss of head (flail shoulder) of the right humerus.

Accordingly, the Board must deny an evaluation in excess of 30 percent for the Veteran's non-dominant right shoulder disability based on the evidence of record at this time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-03.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



Increased Evaluation of the Left Ankle Disability

The Veteran has been awarded service connection for a left ankle disability, effective July 26, 2007.  Throughout the appeal period, the Veteran's left ankle disability has been assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  

Under Diagnostic Code 5271, a 10 percent rating is assigned for moderate limitation of motion.  A 20 percent rating is assigned for marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

Other potentially applicable diagnostic codes include Diagnostic Code 5270, which provides ratings for ankylosis of the ankle.  Under Diagnostic Code 5270, ankylosis of the ankle in planter flexion less than 30 degrees is to be rated 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

Normal range of motion for the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2016).

As will be noted below, the Veteran is not shown to have had an astragalectomy at any time during the appeal period; likewise, the evidence does not demonstrate that the Veteran has ankylosis of his subastragalar or tarsal joint, or malunion of his os calcis or astragalus.  The Board therefore finds that Diagnostic Codes 5272, 5273, and 5274 are inapplicable in this case, and therefore they will no longer be discussed in this decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272-5274 (2016).  

Turning to the evidence of record, the Veteran underwent a VA examination of his left ankle in April 2011.  At that time, he reported left ankle pain on a daily basis, with occasional swelling and instability.  The examiner noted that the Veteran's standing and walking were limited as a result of his left ankle disability; the Veteran also stated that he had further functional limitation flare-ups, which were activity-related.  The examiner noted that the Veteran used a walker daily in part due to his left ankle disability.  On examination, the Veteran's had range of motion to 10 degrees of dorsiflexion, to 40 degrees of plantar flexion, and to 5 degrees of both inversion and eversion; all motion was slow and painful, although the examiner noted that there was no further limitation of motion due to repetitive use.  The Veteran's left ankle was diffusely tender, but stable on drawer examination.  His left ankle was weak and he could not stand effectively on tip-toe.  The examiner noted that the Veteran's left ankle x-rays from June 2005 revealed degenerative changes at the medial malleolus and calcaneal spurring.  The Veteran was diagnosed with degenerative joint disease (DJD) of the left ankle.  

The Veteran underwent another VA examination of his left ankle in November 2015.  During that examination, the Veteran was diagnosed with osteoarthritis of the left ankle; he reported that he was unable to walk much at all without severe pain and could not drive as a result of his bilateral ankle disabilities.  The Veteran reported that he had increased pain and limited mobility during flare-ups; the examiner noted that the Veteran could not stand for long periods or walk long distances.  

On examination, the Veteran had dorsiflexion to 10 degrees and to 20 degrees of plantar flexion respecting his left ankle.  The examiner noted that the Veteran had pain on examination which caused functional loss, and that there was pain with weightbearing, as well as diffusely tender to palpitation; there was no crepitus noted at that time.  The examiner noted that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  The Veteran was also noted to have functional loss due to weakness and lack of endurance; the examiner found that the Veteran had less movement than normal, weakened movement, instability of station, disturbance of locomotion and interference with standing as a result of his left ankle disability.  The Veteran's left ankle had 4 out of 5 muscle strength, although no muscle atrophy was noted.  The Veteran's left ankle was not ankylosed.  The examiner noted that the Veteran regularly used a walker for ambulation as a result of his bilateral ankle disabilities; it was also noted that the Veteran could not stand for long periods, walk for long distances or drive due to his bilateral ankle disabilities.  The examiner diagnosed the Veteran with DJD of both ankles and found that his symptoms were severe and that he had severe functional limitations; the examiner concluded that his left ankle had worsened since his last VA examination.  

The Board notes that it has reviewed the Veteran's VA treatment records throughout the appeal period.  Although those records show a history of left ankle problems including pain, they generally do not demonstrate any specific treatment for his left ankle during the appeal period.  Moreover, insofar as those records demonstrate left ankle symptomatology, the Board notes that such are generally consistent with the findings in the VA examinations noted above.  

Based on the foregoing evidence, the Board finds that throughout the appeal period the Veteran is shown to have substantially limited motion in dorsiflexion of his left ankle.  Furthermore, the most recent VA examiner indicated that the Veteran's substantial limitation of motion shown on examination was demonstrable of his condition during flare-up; the April 2011 examiner does not appear to address the disability picture during flare-up during his examination.  

Consequently, the Board finds that the Veteran's demonstrable symptomatology in the November 2015 and his lay statements regarding functional impairment due to his left ankle disability throughout the appeal period is not significantly different from the April 2011 to the November 2015 examination, particularly during flare-up.  

Thus, by resolving reasonable doubt in his favor, the Board finds that the Veteran's left ankle disability is more closely approximate to marked rather than moderate limitation of motion throughout the appeal period, particularly when factoring in the functional limitations manifest during flare-up.  Thus, a 20 percent evaluation is warranted throughout the appeal period for the Veteran's left ankle disability.  The Veteran's left ankle is not shown to have any ankylosis at any time throughout the appeal period and therefore an evaluation in excess of 20 percent is not warranted based on the evidence of record at this time.  

Accordingly, a 20 percent evaluation, but no higher, is warranted throughout the appeal period for the Veteran's left ankle disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102. 


ORDER

An evaluation in excess of 10 percent for DJD of the right knee for the period of May 9, 2001 through November 9, 2001, is denied.  

A 60 percent evaluation for DJD of the right knee status post total right knee replacement, for the period beginning April 13, 2004 but no earlier, is granted.  

An evaluation in excess of 30 percent for DJD and impingement syndrome of the right shoulder is denied.  

A 20 percent evaluation, but no higher, throughout the appeal period for DJD of the left ankle is granted.  


REMAND

Respecting the left knee, the Board reflects that the AOJ awarded the Veteran a 40 percent evaluation for DJD and ligamentous laxity of the left knee, rated as analogous to intermediate ankylosis of the left knee in the December 2015 rating decision, based on the findings in the November 19, 2015 VA examination.  

The Board has reviewed that VA examination report and it is unclear if both passive and active range of motion for pain were tested, as there is only one section for range of motion testing and it does not indicate if it is passive or active.  Likewise, the examiner merely noted that there was pain during weightbearing, and did not address whether there was pain in nonweightbearing.  Consequently, the Board finds that a remand is necessary in order to obtain another examination, which adequately assesses the current severity of the Veteran's left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint).

The Board further notes that the TDIU and DEA claims are intertwined with the remanded left knee claim, as well as the implementation of the above awarded benefits for the right knee and left ankle disabilities.  Therefore, those claims must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Nevertheless,  prior to the case being returned to the Board, the AOJ should refer this case to the Director of Compensation for an appropriate opinion under 38 C.F.R. § 4.16(b), with respect to the period prior to September 10, 2001, at which time the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

On remand, any outstanding VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Columbia and Augusta VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Schedule the Veteran for a VA examination so as to determine the current severity of his left knee disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Full range of motion testing must be performed where possible.  The left knee should be tested for pain in both active and passive motion, in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.  This should include asking the Veteran to demonstrate what his range of motion is during a flareup.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.  


3.  After completion of the above but prior to returning this case to the Board, the AOJ shall refer this case to the Director of Compensation for an opinion regarding extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b) for the period of May 9, 2001 through September 9, 2001.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of increased evaluation for his left knee disability, and entitlement to TDIU and DEA benefits prior to February 25, 2014.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


